PER CURIAM.
Ronald D. Chandler appeals the district court’s1 dismissal of his 42 U.S.C. § 1983 action for failure to state a claim. After de novo review of the record, see Springdale Educ. Ass’n v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir.1998), we conclude that dismissal was proper for the reasons stated by the district court. See 8th Cir. R. 47B.
The judgment is affirmed.

. The Honorable Thomas C. Mummert, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).